UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-7250



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


DALMA S. EDWARDS, a/k/a Mike Edwards,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Robert G. Doumar, Senior
District Judge. (CR-01-70)


Submitted: January 15, 2004                 Decided:   January 27, 2004


Before WIDENER and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Dalma S. Edwards, Appellant Pro Se. Robert John Krask, Special
Assistant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Dalma S. Edwards appeals the district court’s order

denying his motion for return of seized property. We have reviewed

the record and find no reversible error.    Accordingly, we affirm

for the reasons stated by the district court.   See United States v.

Edwards, No. CR-01-70 (E.D. Va. filed July 28, 2003 & entered

July 29, 2003).   We also deny Edwards’ motion for transcripts at

government expense and for production of documents.     We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                           AFFIRMED




                              - 2 -